 GORDON B.IRVINE217Gordon B.Irvine1andInternational Union of Operating Engi-neers LocalNo. 9, AFL-CIO; and International Hod Carriers,Building and Common Laborers Union of America,Local No.813,AFL-CIO, Joint Petitioners.CaseNo. 30-RC-1686.Jay -2, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed a hearing was held before a hearing officerof the National Labor Relations Board.His rulings made at thehearing are free from prejudicial error and are affirmed.'Pursuant to Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers herein to a three-member panel[Chairman Leedom and Members Rodgers and Jenkins].Upon the entire record, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations named below claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within Section 9(c) (1)and Section 2(6) and (7) of the Acts4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within Section9(b) of the Act: All production and maintenance employees of theEmployer at the Deremo shaft of the Egnar, Colorado, mine, exclud-ing office and clerical employees, the warehouseman, guards, andsupervisors as defined in the Act.41The name of the Employer appears as amended at thehearing.2We affirm the hearing officer's refusal to permit the introduction of evidence concern-ing the manner in which the two Petitioners intended to solve interunion disputes thatmight arise out of future bargaining negotiations.Such evidence is not relevant as itrelates to internal union affairs,not cognizable in this proceeding.The Gemex Corpora-tion,120 NLRB 46;Mid-South Packers, Inc.,120 NLRB 495. The Joint Petitionershave indicated their willingness to represent the employees involved as joint representa-tives.In this circumstance their names will appear jointly on the ballot; and if suc-cessful in the election they will be certified jointly, and the Employer may then insistthatthey do,in fact,bargain jointly for such employees as a single unit.Mid-SouthPackers, Inc., supra;The Stickless Corporation,115 NLRB 979, 980.8We find,contrary to the contention of the Employer,that the filing of the petitionherein constitutes a sufficient demand for recognition.As the Employer declined at thehearing to recognize the Petitioner,themotion to dismiss is hereby denied.GoldblattBros.,Inc.,118 NLRB 643, at footnote 1.4The parties are in substantial agreement that a production and maintenance unit isappropriate,but disagree concerning the placement of the watchman.As thewatchmanspends a portion of his time in the protection of the Employer's property from vandalismand theft,we find that he is a guard within the meaning of the Act and exclude him fromthe unit.Acre guild,Inc.,1,19NLRB 329. Since the parties agree that the shift bosseswill be supervisors within the Act's definition when production commences,and theelection herein will not be held until that time, we exclude them from the unit. Inaccord with the agreement of the parties,we likewise exclude the warehouseman fromthe unit.124 NLRB No. 25. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The Employer contends that the petition is premature, assertingthat its present mine development operation does not have a substan-tial and representative complement.The Employer currently em-ploys 26 "service" employees and 22 "contract miners" in developingitsUranium mine.Within 30 to 90 days after the May 19, 1.959,hearing date, the mine development operation will cease and produc-tionmining will begin.At that time the complement of serviceemployees will remain the same as it is at present; but the Employeranticipates that it will. lose at least half of its contract miners andthat about 40 new employees will be hired. The record indicates twonew and substantial job classifications will be necessary when produc-tion commences.As it appears that the Employer presently does nothave a substantial and representative production force, we shall directthat an election be held as soon as the Regional Director shall deter-mine that a substantial and representative production force has beenemployed, but not later than August 19, 1959.The election will besubject to submission of an adequate current showing of interest.Goshen Division of The General Time Corporation,102 NLRB 1.007;see, alsoArmstrong Cork Company,115 NLRB 1578.[Text of Direction of Election omitted from publication.]Jackson Tile Manufacturing CompanyandUnited Glass & Ceramic Workers of North America, AFL-CIO-CLC.Cases Nos-15-CA-1054 and 15-CA-1190. July 23, 1959DECISION AND ORDEROn April 3, 1959, Trial Examiner Arthur Leff issued his Intermedi-ate Report in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action as set forth in the copy of the Intermediate'Report attached hereto.He also found that the Respondent had notengaged in other unfair labor practices alleged in the complaint andrecommended that such allegations be dismissed.Thereafter, the-Respondent and the General Counsel filed exceptions to the Inter-mediate Report and supporting briefs.'Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with these cases to a three-member-panel [Chairman Leedom and Members Bean and Jenkins].1 The Respondent's request for oral argument is hereby denied as the record, exceptions,.and briefs adequately present the positions of the parties.124 NLRB No. 16.